                                In the United States District Court
                                 for the Southern District of Texas
                                          Houston Division

 United States of America ex rels.
 Lisa Powell and Marybel Picazo,
 Plaintiffs

 v.                                                Civil Action No. 4:16-cv-01419

 Dr. Lubor Jarolimek and Orthopedic Care
 Center,
 Defendants



                                 The Parties’ Joint Status Report

       Relators Lisa Powell and Marybel Picazo and Defendants Lubor Jarolimek, M.D., and

Orthopedic Care Center hereby submit this Joint Status Report.

       1.      As previously reported, the parties continue settlement negotiations, but have not

reached a settlement to date.

       2.      In furtherance of the settlement negotiations and the preparation of this matter for

trial (should this case not settle), Relators have requested complete patient files. Realtors believe

that they need this information to fully evaluate and hopefully settle the claims herein. Realtors

also believe that both the Government and the Court will require this material in order to evaluate

and hopefully approve any proposed settlement herein.

       3.      As the Court may recall, while Defendant Orthopedic Care Center’s electronic

back-up transcription records were produced for only certain patients, Defendants have stated that

they are unable to produce the balance of such patients’ files due to water damage from Hurricane

Harvey. Accordingly, Relators are seeking complete patient records directly from Medicare by

way of a third-party subpoena for same.
        4.      In order to facilitate this third-party production of patient files, the Court entered

confidentiality and protective Orders containing certain language required by Centers for Medicare

and Medicaid Services (“CMS”). And Relators immediately forwarded the signed Orders to CMS.

        5.      Thereafter, counsel for CMS requested certain additional information such as

verification of the categories of requested documents and the applicable time frames for

production, and counsel for Relators have worked with counsel for CMS to confirm and provide

the requested information.

        6.      Although documents have not yet been produced, counsel for Relators understands

that counsel for CMS is coordinating with the various governmental departments to retrieve and

produce the requested information.

        For these reasons, Relators respectfully request that the Court continue to allow time for

the completion of this discovery. Further, Relators request that the Court set a new deadline to

report the status of settlement negotiations and discovery for May 30, 2021. Defendants seek

finality and closure of this matter and request the opportunity to file a dispositive motion as to this

matter and/or to have a trial date set. And finally, the parties request all other relief to which they

are justly entitled.




                                                  2
    Respectfully submitted,

    Meade & Neese LLP

    /s/ Wayne Collins
    D. John Neese, Jr.
    Attorney in Charge
    Texas Bar No. 24002678
    Federal Bar No. 22641
    Samuel B. Haren
    Texas Bar No. 24059899
    Federal Bar No. 1743266
    Wayne D. Collins
    Texas Bar No. 00796384
    Federal Bar No. 21258
    2118 Smith Street
    Houston, Texas 77002
    Tel: (713) 355-1200
    jneese@meadeneese.com
    sharen@meadeneese.com
    wcollins@meadeneese.com

    Attorneys for Plaintiffs

    Kane Russell Coleman & Logan PC

     /s/ Andrea M. Johnson
    Andrea M. Johnson
    Attorney in Charge
    State Bar of Texas No. 10679600
    Southern District of Texas No. 10679600
    5051 Westheimer, Tenth Floor
    Houston, Texas 77056
    Tel: (713) 425-7433
    Fax: (713) 425-7700
     ajohnson@krcl.com

    Attorneys for Defendants
    Lubor Jarolimek and
    Orthopedic Care Center, PA




3
                                     Certificate of Service

       I hereby certify that on April 30, 2021, a true and correct copy of the foregoing has been
served via the Court's ECF System and via email as follows:

       Andrea M. Johnson               Via ECF
       Kane Russell Coleman & Logan PC
       5051 Westheimer, Tenth Floor
       Houston, Texas 77056

       James Ardoin                         Via ECF
       ArdoinLaw, PPLC
       2118 Smith
       Houston, TX 77002

       Andrea E. Belgau                     Via ECF
       Assistant United States Attorney
       1000 Louisiana, #2300
       Houston, TX 77002
       Andrea.belgau@usdoj.gov

       Susan Arenella                       Via ECF
       Assistant Attorney General
       Office of the Texas Attorney General
       Civil Medicaid Fraud Division
       P. O. Box 12548
       Austin, TX 78711-2548
       Susan.arenella@oag.state.tx.us

                                                    /s/ Wayne Collins _
                                                    Wayne Collins




                                               4
